Citation Nr: 9920776	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  92-01 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to August 
1985.  

The veteran currently resides in the jurisdiction of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In December 1998, a hearing was held before H. N. Schwartz, 
who was the member of the Board of Veterans' Appeals (Board) 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 1998) and who is the 
Board member making this decision.  

The case was previously before the Board in October 1996, 
when it was remanded for medical records and examination of 
the veteran.  The requested development has been completed.  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Sarcoidosis is the result of disease during the veteran's 
active peacetime service.  

3.  Private medical documentation of a skin disorder before 
service, the veteran's own admissions during service clinical 
evaluation of a pre-service history of disability 
manifestations, and the medical finding of extensive scars 6 
months after the veteran entered service, without active 
lesions, provide clear and unmistakable evidence that the 
veteran's skin disorder must have existed before service.  

4.  There is no competent evidence that the veteran's skin 
disorder, diagnosed as vesiculobullous dermatosis with 
moderate acute and chronic inflammation and eosinophils 
present, involving epidermis and superficial dermis, 
increased in severity during the veteran's peacetime service.  

5.  There is no competent evidence that the veteran's skin 
disorder is etiologically related to the sarcoidosis.  


CONCLUSIONS OF LAW

1.  Sarcoidosis was incurred in active peacetime service.  
38 U.S.C.A. §§ 101(16), 1131, 5107 (West 1991).  

2.  The veteran's skin disorder clearly and unmistakably 
preexisted service and the presumption of soundness at entry 
is rebutted.  38 U.S.C.A. § 1111 (West 1991).  

3.  The claim for service connection for a skin disorder, 
diagnosed as vesiculobullous dermatosis with moderate acute 
and chronic inflammation and eosinophils present, involving 
epidermis and superficial dermis, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran must present a "well grounded" claim.  That is, 
she must present a claim which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active peacetime service.  38 U.S.C.A. §§ 
101(16), 1131 (West 1991).  A well-grounded claim for service 
connection generally requires medical evidence of a current 
disability; evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1996); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

1.  Sarcoidosis

This claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran has 
presented a claim which is plausible.  There is a medical 
statement contained in the file that confirms a diagnosis of 
sarcoidosis and an opinion establishing a probable 
relationship to inservice manifestations.

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of her claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

When the veteran was examined for service, in October 1982, 
her eyes, including ophthalmoscopic findings, were normal.  
The lungs and chest were normal.  A chest X-ray was taken.  

The service medical records reveal that the veteran had 
conjunctivitis in January 1983 and March 1983.  She 
complained of difficulty breathing in April 1983.  

When the veteran was examined for separation from service, in 
August 1985, her eyes, including ophthalmoscopic findings, as 
well as lungs and chest, were normal.  

In a letter dated in May 1991, Arnold L. Katz, M.D., reported 
that the veteran had developed uveitis in both eyes, 
suggestive of sarcoidosis.  As a military dependent, the 
veteran was seen at a military facility in June 1991 and 
there were diagnoses of sarcoidosis and uveitis.  August 1992 
VA studies disclosed pulmonary involvement of sarcoidosis.  

In an opinion dated in July 1998, John G. Teeter, M.D., a VA 
physician specializing in pulmonary and critical care 
medicine expressed the opinion that it was probable that the 
ocular complaints and difficulty breathing in service were 
manifestations of the sarcoidosis during service.  It was 
also possible that the urinary tract and yeast infection 
during service were manifestations during service.  

VA bases it decisions on the evidence.  Where a medical 
question is involved, the evidence must come from a competent 
source, such as a physician or other professional with the 
training and expertise to competently answer a medical 
question.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  In 
this case, a VA physician has connected the current 
sarcoidosis to symptoms in service.  This is highly probative 
evidence which connects the disease in service to the current 
disability.  

The RO continued to deny benefits noting that the symptoms in 
service were successfully treated.  The service medical 
records, including the separation examination report, are 
probative as to the presence of active symptomatology.  
However, the service medical records do not address the 
question as to whether a quiescent sarcoid disease process 
was present.  Only Dr. Teeter's opinion squarely addresses 
that critical nexus question; and his response supports a 
connection between symptoms in service and the current 
disability.  

2.  Skin Disorder

This claim is not "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Because a key element of 
evidence is missing, the claim is not plausible.  
Specifically, there is no evidence of aggravation from a 
physician or other competent source who would be competent to 
opine on the medical question.  The rating decision, 
statement of the case and supplemental statement of the case 
informed the veteran of the need for such evidence.  VA has 
completed its duty to inform the claimant of the evidence 
needed to support her claim, under 38 U.S.C.A. § 5103 (West 
1991). She has not reported that any other pertinent evidence 
might be available.  See Epps, at 344.  

The record includes pre-service private clinical records 
which show the veteran was treated in January 1979 for 
conditions not at issue.  In September 1982, an excoriated 
area was noted on her thigh and Tinactin was recommended.  

When examined for service, in October 1982, the veteran 
report having had a fungal infection on the thigh in 
September 1982.  On clinical evaluation, her skin was normal.  

The service medical records disclose the veteran was seen in 
April 1983, for a rash on her neck, forearms and hands.  She 
was then seen at the dermatology clinic.  She was noted to be 
23 years old.  She stated that she had bumps on her skin 
which left dark scars, for 15 years.  They were pruritic in 
nature and she bathed them in alcohol which made them feel 
better.  Her mother was said to have the same condition.  The 
examiner noted numerous annular, clear centered scars with 
black peripheral macules and papules on the arms and legs.  
[A macule is a stain, spot or thickening; a general term for 
an area distinguishable by color or otherwise from its 
surroundings.  Dorland's Illustrated Medical Dictionary 901 
(25th ed. 1974).  A papule is a small circumscribed 
superficial solid elevation of the skin.  Id. at 1128.  See 
McCay v. Brown, 9 Vet. App. 183, 185 (1996).]  The condition 
was described as generalized leaving hyperpigmented scarring.  
The pruritic macules and papules were of unknown etiology due 
to absence of primary lesions.  There was also a 2 centimeter 
by 2 centimeter patch of dry scaly skin on the right side of 
her neck which was diagnosed as nummular eczema.  

The pruritic macules and papules had not been noted when the 
veteran was examined for service in October 1982.  A veteran 
will be presumed to be in sound condition when examined, 
accepted, and enrolled for service, except for defects, 
infirmities or disorders noted at the time of examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 
(1998).  

The Board views 38 C.F.R. § 3.303 (c) as a VA rule of 
evidence.

Preservice disabilities noted in service.  
There are medical principles so 
universally recognized as to constitute 
fact (clear and unmistakable proof ), and 
when in accordance with these principles 
existence of a disability prior to 
service is established, no additional or 
confirmatory evidence is necessary.  
Consequently with notation or discovery 
during service of such residual 
conditions (scars; fibrosis of the lungs; 
atrophies following disease of the 
central or peripheral nervous system; 
healed fractures; absent, displaced or 
resected parts of organs; supernumerary 
parts; congenital malformations or 
hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent 
active disease or injury during service 
the conclusion must be that they 
preexisted service.  Similarly, 
manifestation of lesions or symptoms of 
chronic disease from date of enlistment, 
or so close thereto that the disease 
could not have originated in so short a 
period will establish preservice 
existence thereof.  Conditions of an 
infectious nature are to be considered 
with regard to the circumstances of the 
infection and if manifested in less than 
the respective incubation periods after 
reporting for duty, they will be held to 
have preexisted service.  In the field of 
mental disorders, personality disorders 
which are characterized by developmental 
defects or pathological trends in the 
personality structure manifested by a 
lifelong pattern of action or behavior, 
chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown 
to have existed prior to service with the 
same manifestations during service, which 
were the basis of the service diagnosis 
will be accepted as showing preservice 
origin.  

The regulation establishes there are medical principles that 
constitute fact (clear and unmistakable proof) and that 
additional or confirmatory evidence is not required.  The 
regulation exists and has not been declared unconstitutional 
or otherwise not in accordance with law.  The regulation 
specifically addresses the notation or discovery of residual 
conditions with no evidence of active disease during service.

There is clear and unmistakable evidence that the defect, 
infirmity or disorder existed before service.  First, there 
is private medical documentation of a skin disorder on a 
lower extremity before service.  Second, in April 1983, the 
veteran gave a history of pre-existence.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
as a matter of law, the presumption of soundness was rebutted 
by clear and unmistakable evidence consisting of an 
appellant's own admissions during clinical evaluation of a 
pre-service history of disability manifestations.  See Doran 
v. Brown, 6 Vet. App. 283, 286 (1994).  The Board notes that 
the skin is visible and the appellant is competent to report 
that a skin defect pre-existed service.  Cf. Gregory v. 
Brown, 8 Vet. App. 563 (1996).  Third, in April 1983, the 
examiner noted that the etiology could not be determined 
because there were no active lesions.  There were only the 
macules and papules left by previous eruptions.  These 
extensive scars discovered during service were without 
evidence of an inservice active process and therefore, 
according to regulation, must have existed before service.  
See 38 C.F.R. § 3.303(c) (1998).  We again note that the 
regulation has not been declared invalid.

Significantly, the veteran does not challenge the pre-service 
existence of the skin disorder.  Rather, she asserts that it 
was aggravated in service.  The Board concludes that VA has 
met its burden, the objective findings provide clear and 
unmistakable evidence that the disability existed before 
service and the presumption of soundness at entry is 
rebutted.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); 
Gahman v. West, No. 96-1303 (U.S. Vet. App.) (June 4, 1999).  

In mid May 1983, the veteran had several white topped 
erythematous papules on both arms.  The assessment was 
possible eczema.  Three days later, there were several 
vesicles, vesicular papules and eschar formations on both 
arms.  The Assessment was vesicular dermatitis.  

In early June 1983, it was noted that a rash had developed on 
the veteran's arms and legs.  It was very pruritic.  
Objectively, there were discrete, vesicular, papule lesions 
scattered on her arms and legs.  The diagnosis was eczema.  

The veteran was seen again in October 1984.  She complained 
of a rash on her arms and legs.  There were itching 
maculopapular lesions and pustules inside the right forearm, 
and on the legs, and anterior abdomen.  The dermatology 
clinic consultation report reflects the onset of a pruritic 
rash on the arms bilaterally.  They began as pustules 
becoming central umbilicated papules, then with excoriated 
tops.  After resolution, the area was light colored.  It was 
noted that the veteran had had it before.  The assessment was 
a possible dermatitis herpetiformis.  Punch biopsies were 
done.  The pathologic diagnoses were subepidermal blister 
with neutrophils aggregate, consistent with dermatitis 
herpetiformis and mild, superficial, perivascular dermatitis.  

In May 1985, a rash was noted without further detail.  

In August 1985, the veteran was examined for release from 
active service.  She reported having had skin diseases.  The 
clinical evaluation of her skin was normal.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).  

The first question to be asked is whether there was an 
increase in disability.  The service medical records document 
several episodes of skin eruptions.  However, a temporary 
flare up is not an increase in disability.  Rather, there 
must be an increase in the underlying disability.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296-297 (1991).  

The appellant's own statements that her condition worsened in 
service are not probative on the issue of increased 
disability.  While a layperson is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of presenting a competent opinion on 
matters requiring medical knowledge, such as aggravation.  
Thus, the veteran's statements that the disability increased 
in service are not competent evidence.  Evidence of increased 
disability must come from a physician or other competent 
medical professional and no such evidence has been presented 
in this case.  See Wilkinson v. Brown, 8 Vet. App. 263, 268 
(1995), Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. 
Brown, 10 Vet. App. 183 (1997).  See also Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  As there is no evidence on one 
of the critical elements needed to prove the claim, the claim 
is not well grounded and must be denied.  

VA has considered all possible bases for the veteran's skin 
claim, including the possibility of secondary service 
connection.  However, the evidence indicates that the skin 
disorder is separate from her only service-connected 
disability, sarcoidosis.  The possibility of sarcoidosis with 
skin involvement was considered in the August 1992 VA 
examination report.  In June 1996, the Armed Forces Institute 
of Pathology (AFIP) reported on its study of tissues samples 
taken in 1984 and 1991 and concluded that sarcoidosis was not 
shown in those samples.  The 1998 pathology studies also did 
not show sarcoid changes in the skin.  In July 1998, Dr. 
Teeter reported reviewing the record, including various 
pathology studies, and he concluded that the skin disorder 
and the sarcoidosis were not related.  Since no physician has 
indicated that the skin involvement was ever more than a 
possibility, and there are test results and a medical opinion 
to the effect that a connection definitely does not exist, 
the Board concludes that the preponderance of evidence 
establishes there is no connection between the service-
connected sarcoidosis and skin disorders.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.310(a) (1998).  



ORDER

Service connection for sarcoidosis is granted.  

Service connection for a skin disorder diagnosed as 
vesiculobullous dermatosis with moderate acute and chronic 
inflammation and eosinophils present, involving epidermis and 
superficial dermis, is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

